Citation Nr: 1314440	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 (Paragraph 30) for a period of convalescence following surgery of the fifth digit of the right foot, conducted in September 2007.

2.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 (Paragraph 30) for a period of convalescence following surgery of the fifth digit of the left foot, conducted in October 2007.

3.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 (Paragraph 30) for a period of convalescence following surgery of the fifth digit of the left foot, conducted in June 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2001 to February 2005.  

These matters are before the Board of Veterans' Appeals (the Board) on appeal from November 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Original jurisdiction in this case currently rests with the RO in Montgomery, Alabama.

Procedural history

In September 2007, the Veteran underwent arthoplastic surgery on the fifth digit of her right foot.  Subsequently, in October 2007, she had the same surgery performed on the fifth digit of her left foot.  The RO denied entitlement to Paragraph 30 benefits for the convalescence period following both of these surgeries in the above-referenced November 2007 decision.  See the RO's November 2007 rating decision, at 3-4.  

Although the Veteran did not file a specific Notice of Disagreement with the RO's November 2007 rating decision, she did submit a letter from a VA podiatry surgery resident within the one-year appeal period discussing both surgeries and both convalescence periods.  See the January 2008 letter from S.C.  The Board finds that the submission of this letter establishes clear intent on the part of the Veteran to continue pursuing her claim for Paragraph 30 benefits during the convalescence periods following both her September 2007 and October 2007 right and left foot surgeries respectively.  

The Veteran underwent another surgery on the fifth digit of the left toe in June 2008.  She again filed a claim for Paragraph 30 benefits.  Notably, in the above-referenced July 2008 rating decision, the RO adjudicated the Veteran's Paragraph 30 claim as it pertained to her left foot surgery, but did not specify whether the benefit being denied was for the convalescence period immediately following the Veteran's October 2007 left foot surgery, her more recent June 2008 surgery, or both.  The Board will construe the RO's July 2008 decision as a denial of Paragraph 30 benefits as they pertain to both the October 2007 and June 2008 left foot surgeries, as the decision clearly indicates that, prior to adjudication, the RO reviewed the Veteran's submissions requesting Paragraph 30 benefits dated just before and immediately after the October 2007 left foot surgery.  See the RO's June 2008 rating decision, at 2.  The RO did not readjudicate the Veteran's claim for Paragraph 30 benefits as they pertain to her September 2007 right foot surgery.

The Veteran filed a timely notice of disagreement (NOD) with the RO's July 2008 rating decision, and perfected an appeal with the submission of a VA Form 9 in July 2009.  Significantly, on this form, the Veteran reiterated that she had surgeries on both feet and that she should be considered for Paragraph 30 benefits for all surgeries.

Under 38 C.F.R. § 3.156(b), receipt of new and material evidence prior to the expiration of an appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  While it is clear that the Veteran perfected an appeal for Paragraph 30 benefits for the period following her October 2007 and June 2008 left foot surgeries, the Board finds that the Veteran's claim for Paragraph 30 benefits for the period following her September 2007 right foot surgery remains an unresolved issue, based on the above-referenced submission of the January 2008 letter from her VA podiatry surgery resident.  As noted above, this treating physician discussed both right and left foot surgeries and resultant convalescence periods within the one-year appeal period following the RO's original November 2007 rating decision.  Indeed, the RO should have readjudicated the Veteran's right foot claim again following receipt of this January 2008 letter [as it did for her left foot claim in July 2008], and if the outcome remained unfavorable, the Veteran should have been afforded another one-year time period following issuance of that decision to initiate an appeal.  

The Board recognizes that the Veteran did not file a formal NOD with the RO's November 2007 rating decision, which addressed her claim for right foot surgery Paragraph 30 benefits.  However, she did submit new and material evidence pertaining to this claim within the one-year appeal period following this rating decision.  In light of the fact that the RO neglected to readjudicate the right foot surgery claim following this submission, that the Veteran continued to express to VA an intent to appeal the denial of benefits as they pertained to her right foot surgery on her VA Form 9, that the Board has discussed the Veteran's right foot claim with the Veteran and her representative at a December 2012 hearing, that the Veteran has agreed that this issue should be taken on appeal, and that the Veteran is in no way prejudiced by the Board's exercising jurisdiction over the claim at this time as her whole appeal must be remanded for additional evidentiary development and readjudication by the agency of original jurisdiction (AOJ) herein, the Board for the sake of clarity and expediency will indeed exercise jurisdiction of the Veteran's claim for Paragraph 30 benefits for a period of convalescence following September 2007 right foot surgery at this time.

As alluded to above, in December 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.




Referred issues

In October 2011, the Veteran underwent another surgery on the fifth digit of her left foot.  In December 2011, the Veteran contacted VA to request Paragraph 30 benefits for the convalescence period following this October 2011 surgery, and to file a claim for an increased rating for her bilateral plantar fasciitis with right sesamoiditis.  See the Veteran's December 5, 2011 and December 6, 2011 Reports of Contact respectively.  Although the RO advised the Veteran that her claim for Paragraph 30 benefits following left foot surgery was already on appeal [see the RO's July 30, 2012 letter to the Veteran], as made clear above, each claim for Paragraph 30 benefits is indeed separate from each other.  With respect to the Veteran's December 2011 claim for Paragraph 30 benefits, as it pertains to the convalescence period following her October 2011 surgery, the RO has not yet adjudicated the claim in the first instance.  In addition, it does not appear that the RO has taken any action on the Veteran's December 2011 increased rating claim.  

At the December 2012 hearing, the Veteran and her representative also made clear that her claim for Paragraph 30 benefits necessarily encompassed a claim for service connection for hammertoes, both on a direct basis, and as secondary to her service-connected bilateral foot disabilities.  See the December 2012 hearing transcript, at 8-9.  The RO has not yet had an opportunity to adjudicate this claim in the first instance either.

Finally, the Board notes that on her July 2009 VA Form 9, substantive appeal, the Veteran indicated that she had sesamoiditis of both feet that was directly related to her military service.  The Veteran is currently service-connected for bilateral plantar fasciitis with right sesamoiditis, but not for left sesamoiditis.  As such, the issue of entitlement to service-connection for left sesamoiditis has also been raised by the record and requires adjudication by the RO in the first instance.

Thus, the Veteran's claims for (1) Paragraph 30 benefits for a period of convalescence following October 2011 left foot surgery; (2) an increased disability rating greater than 10 percent for service-connected bilateral plantar fasciitis with right sesamoiditis; (3) service connection for hammertoe disabilities, both on a direct and secondary basis; and (4) service connection for left foot sesamoiditis are referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

While further delay is regrettable, the Board finds that additional evidentiary development is required before the Veteran's claims may be adjudicated on their merits.  See 38 C.F.R. § 19.9 (2012).

I.  Outstanding VA treatment records

The Veteran requests Paragraph 30 benefits for periods of convalescence following a right foot surgery in September 2007, for a left foot surgery in October 2007, and for another left foot surgery in June 2008.  The Veteran's treatment records relevant to the medical care she received from VA leading up to, and following both her September 2007 and October 2007 surgeries are of record.  However, no VA treatment records pertaining to the Veteran's medical care leading up to and including the Veteran's June 2008 left foot surgery, which took place at the Denver VA Medical Center (VAMC), have been associated with the claims file.  In fact, the record contains no VA treatment records dated between December 2007 and June 2011.  All subsequent VA treatment reports that are of record, dating from June 2011 to May 2012, were obtained from the New Orleans VAMC.

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from December 2007 to June 2011, to include those pertaining to the Veteran's June 2008 left foot surgery, as well as any relevant outstanding VA treatment reports dated from May 2012 to the present day should be requested and obtained for the record.

II.  VA medical opinion

The Veteran asserts that her service-connected bilateral plantar fasciitis with right sesamoiditis played a contributory role in her need for the surgeries on her right fifth toe in September 2007, and on her left fifth toe in October 2007 and June 2008.

There are essentially two requirements for the award of a temporary total (100 percent) disability rating under Paragraph 30.  First, the treatment provided must be for a service-connected disability.  Second, such treatment must result in any of the following three circumstances: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a)(1)-(3).  

It is undisputed that the Veteran underwent surgery on the right fifth toe in September 2007, and on the left fifth toe in October 2007 and in June 2008.  It is also undisputed that, at least with respect to her September and October 2007 surgeries, her postoperative courses of treatment required immobilization of the foot and partial weight-bearing with use of crutches for ambulation.  See the January 2008 letter from the Veteran's podiatric surgery resident, S.C.  Although medical reports pertaining to the Veteran's June 2008 surgery are not currently of record, the Board finds no reason at this time to believe that similar postoperative treatment, to include use of crutches and partial weight-bearing was not similarly required.  Therefore, although it is unclear whether the Veteran's period of convalescence lasted for a whole month after each respective surgery [as the RO so questions in its November 2007 rating decision], the Board emphasizes that the very fact that she required continued immobilization of the foot with use of crutches to prevent regular weight-bearing following her surgeries satisfies the second of the two main requirements as set out under 38 C.F.R. § 4.30 above, specifically the circumstances listed under 38 C.F.R. § 4.30(a)(2). 

Accordingly, the key question to be resolved in this case is not whether one of the circumstances outlined in 38 C.F.R. § 4.30(a)(1)-(3) is met, but rather whether the medical need for any one of the Veteran's toe surgeries was in any way etiologically related to her service-connected bilateral plantar fasciitis with right sesamoiditis.  There are no medical opinions of record that address this issue.  As such, the Board finds that a medical opinion must be obtained to specifically address the relationship, if any, between any one of the Veteran's September 2007, October 2007, and/or June 2008 surgeries and her service-connected bilateral plantar fasciitis with sesamoiditis.  See Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should secure copies of all of the Veteran's relevant VA treatment records dating from December 2007 to June 2011 [to specifically include records related to the Veteran's June 2008 left fifth toe surgery], and from May 2012 to the present day.  These records should be requested from the VAMCs in Denver, Colorado and in New Orleans, Louisiana, as well as any other VA facility identified by the Veteran and/or the record.  

Efforts to obtain these records should be memorialized in the Veteran's claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the development described in Paragraph (1), the AOJ should send the Veteran's entire claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA], and a copy of this REMAND to a VA podiatrist for a medical opinion.  The examiner should confirm that such records were available for review, and provide an opinion with supporting rationale as to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected bilateral plantar fasciitis with right sesamoiditis contributed to her need to undergo surgery of the fifth toe of the right foot in September 2007, or of the fifth toe of the left foot in October 2007 and/or June 2008?  

The opinion provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should review all the evidence of record [to include any and all relevant evidence added to the Veteran's electronic claims folder] and readjudicate her claims for Paragraph 30 benefits.  If any of the Veteran's claims are denied, in whole or in part, the AOJ should provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

